DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (2016/0136484). Claims 1-4, Inoue discloses a golf ball comprising a body, a cover, and an outer paint layer [0010]. The cover hardness is less than 70 Shore D [0064]. The 10% elastic modulus is less than 110 kgf/cm2 [0061]. The paint film contains (A) a polyisocyanate component and (B) a polyol component containing a polyrotaxane [0020]. The polyisocyanate (A) component contains an isocyanurate of hexamethylene diisocyanate (HDI) and an isocyanurate of isophorone diisocyanate (IPDI) [0044-0045]. The mixing ratio is not disclosed. However, Inoue makes clear the polyisocyanate may include two from the listing in paragraph [0044], varying the ratio is within the capabilities of one skilled in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Inoue does not discloses the indentation depth, storage modulus isocyanurate of hexamethylene diisocyanate (HDI) and an isocyanurate of isophorone diisocyanate (IPDI) [0044-0045]. The mixing ratio is not disclosed. However, Inoue makes clear the polyisocyanate may include two from the listing in paragraph [0044], varying the ratio is within the capabilities of one skilled in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Inoue does not discloses the indentation depth, storage modulus or loss tangent. However, the composition is the same as applicants HDI isocyanurate and an IPDI isocyanurate [0044].  One of ordinary skill in the art would vary the mixing ratio for the desired performance. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would modify the ranges for optimum results.

Response to Arguments
Applicant’s arguments filed 2/12/2021 have been considered but are not fully persuasive.  Applicant argues Inoue ‘484 does not disclose the same composition as the instant invention, HDI isocyanurate and IPDI isocyanurate as shown in tables 6 and 7 of the instant invention. Inoue discloses applicant’s combination of an HDI isocyanurate and IPDI isocyanurate in paragraph [0044]. While applicant argues Inoue discloses the combination of the HDI isocyanurate and IPDI isocyanurate as a comparative (teaches away), the remainder of the specification discloses the combination [0044] and cannot be overlooked. Applicant further argues the term ‘consisting of’ is used in the instant invention. However, Inoue makes clear the polyisocyanates are used in the amount of two or more and the HDI isocyanurate and IPDI isocyanurate are listed as examples. As previously stated, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        


February 24, 2021